Name: 70/41/EEC: Commission Decision of 19 December 1969 on adaptation of the methods of administrative co-operation introduced for the purpose of applying Article 9 (2) of the EEC Treaty to the new rules applicable in the field of Community transit
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1970-01-19

 Avis juridique important|31970D004170/41/EEC: Commission Decision of 19 December 1969 on adaptation of the methods of administrative co-operation introduced for the purpose of applying Article 9 (2) of the EEC Treaty to the new rules applicable in the field of Community transit Official Journal L 013 , 19/01/1970 P. 0013 - 0020 Danish special edition: Series II Volume X P. 0003 English special edition: Series II Volume X P. 0003 Greek special edition: Chapter 02 Volume 1 P. 0078 ++++ ( 1 ) OJ N L 77 , 29 . 3 . 1969 , P . 1 . ( 2 ) OJ N 4 , 20 . 1 . 1961 , P . 29/61 . ( 3 ) OJ N 76 , 24 . 8 . 1962 , P . 2140/62 . ( 4 ) OJ N 117 , 19 . 6 . 1967 , P . 2269/67 . ( 5 ) OJ N 117 , 19 . 6 . 1967 , P . 2283/67 . ( 6 ) OJ N 117 , 19 . 6 . 1967 , P . 2293/67 . ( 7 ) OJ N 117 , 19 . 6 . 1967 , P . 2301/167 . ( 8 ) OJ N 172 , 30 . 9 . 1966 , P . 3025/66 . ( 9 ) OJ N 130 , 28 . 6 . 1967 , P . 2596/67 . ( 10 ) OJ N 174 , 31 . 7 . 1967 , P . 1 . ( 11 ) OJ N 308 , 18 . 12 . 1967 , P . 1 . ( 12 ) OJ N L 148 , 28 . 6 . 1968 , P . 13 . ( 13 ) OJ N L 148 , 28 . 6 . 1968 , P . 24 . ( 14 ) OJ N L 153 , 1 . 7 . 1968 , P . 8 . ( 15 ) OJ N L 141 , 12 . 6 . 1969 , P . 1 . ( 16 ) OJ N 4 , 20 . 1 . 1961 , P . 29/61 . ( 17 ) OJ N L 295 , 24 . 11 . 1969 , P . 14 . ( 18 ) OJ N 76 , 24 . 8 . 1962 , P . 2140/62 . ( 19 ) OJ N 173 , 31 . 10 . 1964 , P . 2763/64 . ( 20 ) OJ N 6 , 21 . 1 . 1965 , P . 49/65 . ( 21 ) OJ N 210 , 18 . 11 . 1966 , P . 3393/66 . ( 22 ) OJ N 91 , 12 . 5 . 1967 , P . 1778/67 . ( 23 ) OJ N 100 , 30 . 5 . 1967 , P . 1985/67 . ( 24 ) OJ N 150 , 12 . 7 . 1967 , P . 9 . ( 25 ) OJ N 180 , 3 . 8 . 1967 , P . 12 . ( 26 ) OJ N 248 , 13 . 10 . 1967 , P . 3 . ( 27 ) OJ N 258 , 25 . 10 . 1967 , P . 15 . ( 28 ) OJ N L 206 , 17 . 8 . 1968 , P . 19 . COMMISSION DECISION OF 19 DECEMBER 1969 ON ADAPTATION OF THE METHODS OF ADMINISTRATIVE CO-OPERATION INTRODUCED FOR THE PURPOSE OF APPLYING ARTICLE 9 ( 2 ) OF THE EEC TREATY TO THE NEW RULES APPLICABLE IN THE FIELD OF COMMUNITY TRANSIT ( 70/41/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST SUBPARAGRAPH OF ARTICLE 10 ( 2 ) THEREOF ; WHEREAS COUNCIL REGULATION ( EEC ) N 542/69 ( 1 ) OF 18 MARCH 1969 ON COMMUNITY TRANSIT INTRODUCED TRANSIT PROCEDURES WHICH DIFFERED ACCORDING TO WHETHER THE GOODS IN QUESTION WERE COMMUNITY GOODS OR GOODS FROM THIRD COUNTRIES ; WHEREAS WITH REGARD TO GOODS WHICH , PURSUANT TO THE PROVISIONS OF THAT REGULATION , ARE NOT TRANSPORTED UNDER A COMMUNITY TRANSIT PROCEDURE , PROOF OF THE COMMUNITY NATURE OF THE GOODS IS PROVIDED BY THE INTERNAL COMMUNITY TRANSIT DOCUMENT KNOWN AS T 2 L WHICH IS ISSUED FOR THAT PURPOSE ; WHEREAS , WITH REGARD TO THE CROSSING OF A THIRD COUNTRY , THE COMMUNITY TRANSIT PROCEDURE APPLIES ONLY WHERE THE CROSSING OF THAT COUNTRY IS COVERED BY A SINGLE TRANSPORT DOCUMENT ISSUED IN A MEMBER STATE AND WHERE THE USE OF THE T 2 L DOCUMENT IS SUBJECT TO THE LIKE REQUIREMENT ; WHEREAS , CONSEQUENTLY , THE USE OF MOVEMENT CERTIFICATES INTRODUCED BY THE COMMISSION DECISIONS OF 5 DECEMBER 1960 ( 2 ) AND 17 JULY 1962 ( 3 ) PROVES TO BE NO LONGER NECESSARY SAVE FOR MOVEMENT CERTIFICATE DD3 WHICH IS FOR CERTIFYING THE COMMUNITY NATURE OF GOODS THAT ARE NOT TRANSPORTED DIRECTLY FROM ONE MEMBER STATE TO ANOTHER ; WHEREAS THE RULES FOR ISSUE AND USE OF MOVEMENT CERTIFICATE DD3 SHOULD CONTINUE TO APPLY WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO MEET THE CURRENT SITUATION ; WHEREAS TRANSITIONAL PROVISIONS ARE NECESSARY TO ENSURE A SMOOTH CHANGE-OVER FROM THE SYSTEM OF MOVEMENT CERTIFICATES TO THAT INTRODUCED BY REGULATION ( EEC ) N 542/69 ; HAS ADOPTED THIS DECISION : ARTICLE 1 1 . A MOVEMENT CERTIFICATE DD3 SHALL ON APPLICATION BY THE EXPORTER BE ISSUED IN RESPECT OF GOODS WHICH SATISFY THE CONDITIONS CONTAINED IN ARTICLES 9 AND 10 OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND ARE DISPATCHED FROM A MEMBER STATE TO A PLACE OUTSIDE THE COMMUNITY , FROM WHERE THEY MAY BE REDISPATCHED IN AN UNALTERED STATE TO ANOTHER MEMBER STATE . 2 . MOVEMENT CERTIFICATE DD3 MAY NOT BE ISSUED IN RESPECT OF PACKAGED GOODS UNLESS THE PACKAGINGS , AS WELL AS THE GOODS THEMSELVES , SATISFY THE CONDITIONS CONTAINED IN ARTICLES 9 AND 10 OF THE TREATY . 3 . MOVEMENT CERTIFICATE DD3 SHALL NOT BE ISSUED IN RESPECT OF GOODS REFERRED TO IN : _ ARTICLE 1 OF COUNCIL REGULATION N 120/67/EEC ( 4 ) OF 13 JUNE 1967 ON THE COMMON ORGANISATION OF THE MARKET IN CEREALS ; _ ARTICLE 1 OF COUNCIL REGULATION N 121/67/EEC ( 5 ) OF 13 JUNE 1967 ON THE COMMON ORGANISATION OF THE MARKET IN PIGMEAT ; _ ARTICLE 1 OF COUNCIL REGULATION N 122/67/EEC ( 6 ) OF 13 JUNE 1967 ON THE COMMON ORGANISATION OF THE MARKET IN EGGS ; _ ARTICLE 1 OF COUNCIL REGULATION N 123/67/EEC ( 7 ) OF 13 JUNE 1967 ON THE COMMON ORGANISATION OF THE MARKET IN POULTRYMEAT ; _ ARTICLES 1 ( 2 ) ( C ) AND ( E ) , 15 ( 1 ) AND 21 ( 1 ) OF COUNCIL REGULATION N 136/66/EEC ( 8 ) OF 22 SEPTEMBER 1966 ON THE ESTABLISHMENT OF A COMMON ORGANISATION OF THE MARKET IN OILS AND FATS ; _ ARTICLE 1 OF COUNCIL REGULATION N 170/67/EEC ( 9 ) OF 27 JUNE 1967 ON THE COMMON TRADING SYSTEM FOR OVALBUMIN AND LACTALBUMIN , REVOKING REGULATION N 48/67/EEC ; _ ARTICLE 1 ( 1 ) OF COUNCIL REGULATION N 359/67/EEC ( 10 ) OF 25 JULY 1967 ON THE COMMON ORGANISATION OF THE MARKET IN RICE ; _ ARTICLE 1 ( 1 ) OF COUNCIL REGULATION N 1009/67/EEC ( 11 ) OF 18 DECEMBER 1967 ON THE COMMON ORGANISATION OF THE MARKET IN SUGAR ; _ ARTICLE 1 OF COUNCIL REGULATION ( EEC ) N 804/68 ( 12 ) OF 27 JUNE 1968 ON THE COMMON ORGANISATION OF THE MARKET IN MILK AND MILK PRODUCTS ; _ ARTICLE 1 OF COUNCIL REGULATION ( EEC ) N 805/68 ( 13 ) OF 27 JUNE 1968 ON THE COMMON ORGANISATION OF THE MARKET IN BEEF AND VEAL ; _ ANNEX II TO COUNCIL REGULATION ( EEC ) N 865/68 ( 11 ) OF 28 JUNE 1968 ON THE COMMON ORGANISATION OF THE MARKET IN PRODUCTS PROCESSED FROM FRUIT AND VEGETABLES ; OR FOR GOODS SUBJECT TO COUNCIL REGULATION ( EEC ) N 1059/69 ( 15 ) OF 28 MAY 1969 DETERMINING THE TRADING SYSTEM APPLICABLE TO CERTAIN GOODS RESULTING FROM THE PROCESSING OF AGRICULTURAL PRODUCTS . ARTICLE 2 1 . MOVEMENT CERTIFICATE DD3 SHALL BE ISSUED BY THE CUSTOMS AUTHORITIES OF THE EXPORTING MEMBER STATE AS SOON AS THE CUSTOMS FORMALITIES REGARDING DISPATCH OF THE GOODS HAVE BEEN COMPLETED . 2 . IT SHALL NOT BE ISSUED IF THE GOODS HAVE LEFT THE CUSTOMS TERRITORY OF THE COMMUNITY . 3 . IT SHALL BE DRAWN UP IN SUCH MANNER AS TO ENABLE THE GOODS TO WHICH IT REFERS TO BE IDENTIFIED IF THEY ARE REINTRODUCED INTO THE COMMUNITY . THE CUSTOMS AUTHORITIES OF THE EXPORTING MEMBER STATE SHALL , IN ADDITION , TAKE SUCH STEPS AS THEY CONSIDER NECESSARY TO FACILITATE IDENTIFICATION AND SHALL NOTE THEM ON THE CERTIFICATE ITSELF . ARTICLE 3 1 . MOVEMENT CERTIFICATE DD3 SHALL BE PRODUCED NOT LATER THAN SIX MONTHS FROM ITS DATE OF ISSUE AT THE CUSTOMS OFFICE WHERE THE GOODS TO WHICH THE CERTIFICATE RELATES ARE DECLARED FOR THE PURPOSE OF PLACING THEM EITHER UNDER A CUSTOMS PROCEDURE FOR THE FIRST TIME OR A CUSTOMS PROCEDURE OTHER THAN THAT UNDER WHICH THEY WERE REINTRODUCED INTO THE COMMUNITY . 2 . IT SHALL BE VALID ONLY IN RESPECT OF THE QUANTITIES OF GOODS REINTRODUCED INTO THE COMMUNITY DURING THE SAME PERIOD . ARTICLE 4 1 . MOVEMENT CERTIFICATE DD3 SHALL BE IN THE FORM SET OUT IN THE ANNEX . 2 . WHITE PAPER SHALL BE USED , FREE OF MECHANICAL PULP , DRESSED FOR WRITING PURPOSES AND WEIGHING BETWEEN 55 AND 65 G/M2 . IT SHALL HAVE A PRINTED GUILLOCHE PATTERN BACKGROUND IN GREEN SUCH AS TO REVEAL ANY FALSIFICATION BY MECHANICAL OR CHEMICAL MEANS . THE FRONT PAGE OF EACH CERTIFICATE SHALL BEAR A RED DIAGONAL LINE FROM THE BOTTOM LEFT-HAND CORNER TO THE TOP RIGHT-HAND CORNER . THE SIZE OF THE FORM SHALL BE 210 BY 297 MM . 3 . MEMBER STATES SHALL BE RESPONSIBLE FOR HAVING THE FORMS PRINTED . THE FORMS MAY ALSO BE PRINTED BY PRINTERS APPOINTED BY THE MEMBER STATE IN WHICH THEY ARE ESTABLISHED , IN WHICH CASE EACH FORM SHALL MAKE A REFERENCE TO THE APPOINTMENT . EACH FORM SHALL BEAR THE NAME AND ADDRESS OF THE PRINTER OR A MARK ENABLING THE PRINTER TO BE IDENTIFIED . IT SHALL ALSO BEAR AN INDIVIDUAL SERIAL NUMBER . 4 . THE FORMS SHALL BE PRINTED AND COMPLETED IN ONE OF THE OFFICIAL LANGUAGES OF THE COMMUNITY TO BE DESIGNATED BY THE COMPETENT AUTHORITIES OF THE EXPORTING MEMBER STATE . THE COMPETENT AUTHORITIES OF THE MEMBER STATE IN WHICH THE CERTIFICATE IS PRODUCED MAY REQUIRE IT TO BE TRANSLATED INTO THE OFFICIAL LANGUAGE OR ONE OF THE OFFICIAL LANGUAGES OF THAT MEMBER STATE . 5 . MEMBER STATES MAY REQUIRE THE CERTIFICATE TO BE DRAWN UP IN DUPLICATE , ONE COPY BEING RETAINED BY THE CUSTOMS OFFICE WHERE THE CUSTOMS FORMALITIES FOR DISPATCH ARE COMPLETED . 6 . MOVEMENT CERTIFICATE DD3 FORMS COMPLYING AS REGARDS FORMAT AND PAPER USED WITH THE THIRD PARAGRAPH OF ARTICLE 7 OF THE COMMISSION DECISION ( 16 ) OF 5 DECEMBER 1960 , MAY CONTINUE TO BE USED UP TO AND INCLUDING 31 DECEMBER 1970 . ARTICLE 5 MEMBER STATES SHALL ASSIST ONE ANOTHER IN VERIFYING THE AUTHENTICITY OF MOVEMENT CERTIFICATE DD3 , AND THE ACCURACY OF THE INFORMATION CONTAINED THEREIN . ARTICLE 6 1 . SAVE FOR THE PURPOSE OF APPLYING THE SECOND PARAGRAPH OF ARTICLE 8 OF COMMISSION REGULATION ( EEC ) N 2315/69 ( 17 ) OF 19 NOVEMBER 1969 AND SUBJECT TO THE PROVISIONS OF PARAGRAPH 2 OF THIS ARTICLE , THE FOLLOWING DECISIONS SHALL CEASE TO HAVE EFFECT : _ DECISION RELATING TO METHODS OF ADMINISTRATIVE CO-OPERATION FOR THE PURPOSE OF APPLYING ARTICLE 9 ( 2 ) OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; _ COMMISSION DECISION ( 18 ) ADDRESSED TO MEMBER STATES , ESTABLISHING SPECIAL METHODS OF ADMINISTRATIVE CO-OPERATION FOR THE APPLICATION OF THE INTRA-COMMUNITY LEVIES INSTITUTED WITHIN THE FRAMEWORK OF THE COMMON AGRICULTURAL POLICY ; _ COMMISSION DECISION ( 19 ) OF 28 OCTOBER 1964 ON METHODS OF ADMINISTRATIVE CO-OPERATION FOR THE APPLICATION OF THE INTRA-COMMUNITY SYSTEM TO CERTAIN PRODUCTS FALLING WITHIN REGULATION N 14/64/EEC ON THE PROGRESSIVE ESTABLISHMENT OF A COMMON ORGANISATION OF THE MARKET IN BEEF AND VEAL AND THE MOVEMENT OF GOODS OBTAINED FROM THOSE PRODUCTS IN THE CIRCUMSTANCES REFERRED TO IN THE SECOND SUBPARAGRAPH OF ARTICLE 10 ( 2 ) OF THE TREATY ; _ COMMISSION DECISION ( 20 ) OF 8 JANUARY 1965 FIXING THE CONDITIONS OF ISSUE OF MOVEMENT CERTIFICATES , DD1 , DD3 AND DD4 RELATING TO PACKED GOODS ; _ COMMISSION DECISION ( 21 ) OF 9 NOVEMBER 1966 ON METHODS OF ADMINISTRATIVE CO-OPERATION TO ENSURE THE FREE CIRCULATION OF CERTAIN PRODUCTS IN THE OLIVE OIL SECTOR ; _ COMMISSION DECISION ( 22 ) OF 28 APRIL 1967 EXTENDING THE FIELD OF APPLICATION OF ITS DECISION OF 17 JULY 1962 , ESTABLISHING SPECIAL METHODS OF ADMINISTRATIVE CO-OPERATION FOR THE APPLICATION OF INTRA-COMMUNITY LEVIES INSTITUTED WITHIN THE FRAMEWORK OF THE COMMON AGRICULTURAL POLICY , TO PRODUCTS WHICH ARE THE SUBJECT OF COUNCIL REGULATION N 48/67/EEC ; _ COMMISSION DECISION ( 23 ) OF 19 MAY 1967 EXTENDING THE FIELD OF APPLICATION OF ITS DECISION OF 17 JULY 1962 , ESTABLISHING SPECIAL METHODS OF ADMINISTRATIVE CO-OPERATION FOR APPLICATION OF INTRA-COMMUNITY LEVIES INSTITUTED WITHIN THE FRAMEWORK OF THE COMMON AGRICULTURAL POLICY , TO GOODS WHICH ARE THE SUBJECT OF COUNCIL REGULATION N 160/66/EEC ; _ COMMISSION DECISION ( 24 ) OF 30 JUNE 1967 ON METHODS OF ADMINISTRATIVE CO-OPERATION TO ENSURE THE FREE CIRCULATION OF PRODUCTS IN THE CEREAL , PIGMEAT , EGG AND POULTRYMEAT SECTORS ; _ COMMISSION DECISION ( 25 ) OF 3 JULY 1967 EXTENDING THE FIELD OF APPLICATION OF ITS DECISION OF 17 JULY 1962 INSTITUTING SPECIAL METHODS OF ADMINISTRATIVE CO-OPERATION FOR THE APPLICATION OF INTRA-COMMUNITY LEVIES INSTITUTED WITHIN THE FRAMEWORK OF THE COMMON AGRICULTURAL POLICY FOR COLZA , RAPE AND SUNFLOWER SEED REFERRED TO IN COUNCIL REGULATION N 136/66/EEC ; _ COMMISSION DECISION ( 26 ) OF 20 SEPTEMBER 1967 ON METHODS OF ADMINISTRATIVE CO-OPERATION TO ENSURE FREE CIRCULATION OF RICE ; _ COMMISSION DECISION ( 27 ) OF 17 OCTOBER 1967 ON THE PROCEDURE FOR USING THE CERTIFICATE DD4 FOR CERTAIN TRADE IN AGRICULTURAL PRODUCTS ; _ COMMISSION DECISION ( 28 ) OF 13 AUGUST 1968 ON METHODS OF ADMINISTRATIVE CO-OPERATION TO ENSURE THE FREE CIRCULATION OF PRODUCTS IN THE SUGAR , MILK , DAIRY PRODUCTS AND BEEF AND VEAL SECTORS . 2 . AS A TRANSITIONAL MEASURE , THESE DECISIONS SHALL REMAIN APPLICABLE WITH REGARD TO : _ THE EFFECT OF MOVEMENT CERTIFICATES ISSUED BEFORE 1 JANUARY 1970 ; _ THE ISSUE AND EFFECT OF MOVEMENT CERTIFICATES RELATING TO GOODS WHICH , IN ACCORDANCE WITH THE SECOND SUBPARAGRAPH OF ARTICLE 62 ( 2 ) OF REGULATION ( EEC ) N 542/69 , ARE DISPATCHED UP TO AND INCLUDING 10 JANUARY 1970 UNDER A PROCEDURE OTHER THAN THAT OF INTERNAL COMMUNITY TRANSIT . ARTICLE 7 MEMBER STATES SHALL APPLY THIS DECISION FROM 1 JANUARY 1970 . ARTICLE 8 THIS DECISION IS ADDRESSED TO MEMBER STATES . DONE AT BRUSSELS , 19 DECEMBER 1969 . FOR THE COMMISSION THE PRESIDENT JEAN REY